F I L E D
                                                     United States Court of Appeals
                                                             Tenth Circuit
                 UNITED STATES COURT OF APPEALS
                                                            APR 20 2000
                            TENTH CIRCUIT
                                                        PATRICK FISHER
                                                                 Clerk

JOHN A. AMERIKS; GORDON
BARTEK, Trustee/Beneficiary for X-
Ray Associates P.C. Profit Sharing
Plan & Trust/Bartek Section; RUTH            No. 98-4221
BARTEK, Trustee/Beneficiary for X-      (D.C. No. 88-CV-1017)
Ray Associates P.C. Profit Sharing             (D. Utah)
Plan & Trust/Bartek Section;
RONALD N. BOYLE, Trustee for
Ronald N. Boyle M.D. Unincorporated
Profit Sharing Plant; RONALD N.
BOYLE PC, Trustee for Ronald N.
Boyle M.D. P.C. Pension Trust
Defined Contribution; CLAYTON
CHING, Trustee for Clayton T.M
Ching M.D. Inc., Defined Benefit
Pension; DAVID COLLINS, Trustee
for Collins and Johnson Defined
Benefit Trust; KAREN JOHNSON,
Trustee for Collins and Johnson
Defined Benefit Trust; EUGENE A.
DOERR, Trustee for Eugene A. Doerr
D.D.S., Inc. Pension & Profit Sharing
Plan; JOHN W. EMMETT, Trustee for
John W. Emmett M.D. Keogh H.R. 10-
Retirement Trust; J.W. EMMETT,
Trustee for Logan Radiology
Associates Inc. Retirement Trust;
JAMES T. SHAW, Trustee for Logan
Radiology Associates, Inc. Retirement
Trust; JOSEPH J. ERRAMOUSPE,
Trustee for Joseph J. Erramouspe
D.D.S. P.C. Restated Employees Profit
Sharing Plan; J. J. ERRAMOUSPE,
Trustee for Joseph J. Erramouspe
D.D.S. P.C. Restated Employee
Pension Plan; AURELIUS ARTHUR
FERMELIA, Trustee for A. Arthur
Fermelia D.D.S. P.C. Restated
Employees Pension Plan; AURELIUS
A. FERMELIA, Trustee for A. Arthur
Fermelia D.D.S. P.C. Restated
Employees Profit Sharing Plan &
Trust; FIRST INTERSTATE BANK, a
Nevada banking corporation, as
Trustee of Agent for Stanley A. Ames
Money Purchase Pension Plan; Stanley
A. Ames, M.D. Chartered Defined
Pension Plan & Trust; Paul D. Bandt
Pension Plan; Paul D. Bandt Profit
Sharing Plan; Brent B. Birkin Pension;
Richard Ellis Pension Plan; Taylor,
Knudsen & Lum Pension Plan for
Ellis, Ralph J. Litton Profit Sharing
Plan; Ralph H. Litton Pension Plan;
Ralph J. Litton Profit Sharing Trust;
Marasso, Miller, Ltd. Money Purchase
Pension Trust; Marasso, Miller, Ltd.
Profit Sharing Plan & Trust; Douglas
S. Wong Pension Plan; Taylor,
Knudsen & Lum Profit Sharing Trust
for Wong; Taylor, Knudsen & Lum
Pension Trust for Wong; L. Keith
Gates, Trustee for Gates, Jensen &
Warren, Inc. Employee Retirement
Plan; ROBERT L. JENSEN, Trustee
for Gates, Jensen & Warren, Inc.
Employee Retirement Plan; DENNIS
P. GORDON, Trustee for Dennis P.
Gordon; JOHN J. HEIECK, Trustee
for Plastic & Reconstructive Surgery
Profit Sharing Trust and Trustee for
Plastic & Reconstructive Surgery
Pension Trust; WILLIAM F.
HOPKINS, Trustee for Urology
Services of Tri-Cities Defined Benefit


                                         -2-
Pension Plan; JOAN HULME, Trustee
for Joan Hulme, M.D. P.C. Defined
Benefit Trust; JAMES LUM, Trustee
to Knudsen Family trust f/k/a Taylor,
Knudsen & Lum Pension & Profit
Plans for Knudsen; DONALD R.
MACKAY, Trustee for Donald R.
Mackay, M.D. Ltd. Pension & Profit
Sharing Trust; JOSEPH H. NELSON,
Trustee for Joseph H. Nelson Profit
Sharing Keogh Plan, Trustee for
Joseph H. Nelson Retirement Trust;
ALBERT G. NOORDA, Trustee for
Albert G. Noorda, M.D. Chartered
Employees Profit Sharing Plan &
Trust, Trustee for Albert G. Noorda,
M.D. Chartered Money Purchase
Pension Plan & Trust; JOYCE
NOORDA, Trustee for A.G. Noorda,
M.D. Chartered Employees Profit
Sharing Plan & Trust, Trustee for
Albert G. Noorda, M.D. Chartered
Money Purchase Pension Plan &
Trust; JUEL A. PARKER, Trustee for
Juel A. Parker, D.D.S. Ltd. Pension
Trust; K. DAVID PERKINS, Trustee
for Pathology Consulting Services
Retirement Trust; BOB SOROKOLIT,
Trustee for Bob Sorokolit, M.D. P.A.
Employees Pension Trust; ANDREW
J. WELCH, Trustee for Southwest
Orthopedic & Sports Clinic P.C.
Pension Plan; MARILYN S. WELCH,
Trustee for Southwest Orthopedic &
Sports Clinic P.C. Pension Plan;
ROBERT N. WELLS, Trustee for
Robert N. Wells, M.D. Inc. Pension
Trust; MARY LUCILE BISHOP;
STEVEN H. HODSON; STEPHEN A.


                                        -3-
 KOLLINS, General Partner for Miklat
 Enterprises; DAVID A. MULKEY,
 Trustee for Associated Pathologists
 Chartered Profit Sharing Plan; General
 Partner for P.F. Partnership, aka
 Mulkey Limited Partnership; HENRY
 J. NAVE; LINDA R. NAVE; DANIEL
 R. SUCHY; CARL M. FISHER,

           Plaintiffs - Appellants,

 vs.

 ZIONS FIRST NATIONAL BANK,

           Defendant - Appellee


                               ORDER AND JUDGMENT *


Before EBEL and KELLY, Circuit Judges, and ELLISON, ** District Judge.


       Plaintiffs-Appellants are trustees of pension plans and individuals who

purchased promissory notes or limited partnership interests in partnerships

syndicated by a now-defunct corporation known as Coordinated Financial

Services (“CFS”). Defendant-Appellee Zions First National Bank served as


       *
        This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. This court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
       **
         The Honorable James O. Ellison, Senior District Judge, United States
District Court for the Northern District of Oklahoma, sitting by designation.

                                          -4-
indenture trustee for the partnerships. After CFS went bankrupt, Plaintiffs sued

Zions under a number of theories, including violations of ERISA and the Trust

Indenture Act, breach of fiduciary duty, breach of contract, constructive fraud,

negligence, violation of federal and state securities laws, common law fraud,

negligent misrepresentation, and a claim for an accounting. The parties are

familiar with the detailed facts and the arguments raised upon appeal; we need

not restate them here.

       In two orders, the district court granted summary judgment in favor of

Zions on all counts.    See Add. to Aplt. Br. 1, 34 (Aug. 27, 1996) & 35, 70-71

(Sept. 30, 1998). We review the grant of summary judgment de novo. In doing

so, we apply the same standard as the district court to determine whether there is

a genuine issue of material fact, and whether defendant is entitled to judgment as

a matter of law.   See Southwestern Bell Wireless, Inc. v. Johnson County Bd. of

County Comm'rs , 199 F.3d 1185, 1189 (10th Cir. 1999). We examine the entire

factual record and any reasonable inferences which may be drawn from it in the

light most favorable to the Plaintiffs.   See Chessin v. Keystone Resort

Management, Inc. , 184 F.3d 1188, 1191-92 (10th Cir. 1999).

       Guided by these standards, we have carefully reviewed the materials

provided to us, and conclude that the district court was correct in entering

summary judgment in favor of Zions on all claims. We affirm the for


                                           -5-
substantially the same reasons contained in the district court’s orders cited above.

It is thus unnecessary to review the district court’s denial of class certification.

      AFFIRMED.

                                        Entered for the Court


                                        Paul J. Kelly, Jr.
                                        Circuit Judge




                                          -6-